DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
The following is a non-final office action. 
Claims 1-20 are currently pending and have been examined on their merits. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C 101 because the claimed invention is directed to an abstract idea without significantly more. 

Step 1: Claims 1-18 and 20 recite a method (i.e. a series of steps), and claim 19 recites a non-transitory computer readable medium (i.e. a machine such as a concrete thing, consisting of parts, or of certain devices and combination of devices), and therefore each claim falls within one of the four statutory categories. 

Step 2A prong 1 (Is a judicial exception recited?): 
The representative claims 1 and 19 recite A method of connecting a worker with an employer comprising the steps of: (b) authenticating said employer using at least one criterion; (c) activating an employer account for said employer after said employer authentication; (d) allowing said employer to post at least one job; (f) authenticating said worker using at least one criterion associated; (g) activating a worker account for said worker after said worker authentication; and (h) allowing said worker to view said at least one job post.
Claim 20 recites a method of connecting a work seeker with a work provider comprising the steps of (b) authenticating said work seeker using at least one criterion; (c) activating a work seeker account for said work seeker after said work seeker authentication; (d) allowing said work seeker to post at least one need job; (f) authenticating said work provider using at least one criterion associated; (g) activating a work provider account for said work provider after said work provider authentication; and (h) allowing said work provider to view said at least one need job post.
The claims recite a mental process and a certain method of organizing human activity. Before computers it would have been obvious for a person be able to provide a system of creating accounts for job seekers and employee seekers and allowing the two to search and find each other based on their individual needs. Additionally, this process would also be considered a method of organizing human activity as it relates to tracking or organizing information (i.e. tracking remark data from individuals, processing it according to a series of rules, and displaying the results). The claims are directed towards managing personal behavior or relationships or interactions between people. As the claims recite a method for collecting information such as remarks and presenting them to individuals using a social network. Examples of cases the courts have found to recite managing interactions between people include Interval Licensing LLC, v. AOL, Inc., 896 F.3d 1335, 127 USPQ2d 1553 (Fed. Cir. 2018). The social activity at issue was the social activity of "’providing information to a person without interfering with the person’s primary activity.’" 896 F.3d at 1344, 127 USPQ2d 1553 (citing Interval Licensing LLC v. AOL, Inc., 193 F. Supp.3d 1184, 1188 (W.D. 2014)). The patentee claimed an attention manager for acquiring content from an information source, controlling the timing of the display of acquired content, displaying the content, and acquiring an updated version of the previously-acquired content when the information source updates its content. 896 F.3d at 1339-40, 127 USPQ2d at 1555. The Federal Circuit concluded that "[s]tanding alone, the act of providing someone an additional set of information without disrupting the ongoing provision of an initial set of information is an abstract idea," observing that the district court "pointed to the nontechnical human activity of passing a note to a person who is in the middle of a meeting or conversation as further illustrating the basic, longstanding practice that is the focus of the [patent ineligible] claimed invention." 896 F.3d at 1344-45, 127 USPQ2d at 1559. Additional, examples the courts have found recites an abstract idea includes filtering content, BASCOM Global Internet v. AT&T Mobility, LLC, 827 F.3d 1341, 1345-46, 119 USPQ2d 1236, 1239 (Fed. Cir. 2016) (finding that filtering content was an abstract idea under step 2A, but reversing an invalidity judgment of ineligibility due to an inadequate step 2B analysis).
Step 2A Prong 2 (Is the exception integrated into a practical application?): The claims additionally recite; 
Claim 1: downloading a Got Work software App on at least one first electronic device and a second electronic device.
Claim 19: one or more non-transitory readable storage media comprising computer readable instructions that when executed by a processor configure a system, downloading a Got Work software App on at least one first electronic device and a second electronic device.
Claim 20: downloading a Got Work software App on at least one first electronic device and a second electronic device.
However, the limitations merely amount to adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, as discussed in MPEP 2106.05(f) and generally linking the use of the judicial exception to a particular technological environment or field of use, as discussed in MPEP 2106.05(h). Furthermore, a method for transmitting, receiving, and processing information does not amount to improvements to the functioning of a computer, or to any other technology or technical field, as discussed in MPEP 2106.05(a), applying the judicial exception with, or by use of, a particular machine, as discussed in MPEP 2106.05(b), effecting a transformation or reduction of a particular article to a different state or thing, as discussed in MPEP 2106.05(c), or applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception, as discussed in MPEP 2106.05(e). Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. 

The dependent claims 2-18 further narrow the abstract idea recited in the independent claims 1 and 19-20 and are therefore directed towards the same abstract idea. 

Step 2B (Does the claim recite additional elements that amount to significantly more that the judicial exception?): As discussed above, the additional imitations amount to adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, as discussed in MPEP 2106.05(f) and generally linking the use of the judicial exception to a particular technological environment or field of use, as discussed in MPEP 2106.05(h). See reasoning for Step 2A prong 2. It is well- understood, routine, and conventional to use a computer to gather, analysis, and present information to a plurality of users. It is also well-understood routine and conventional to use a mobile application or website to post and search information such as job postings or employment seeker information to help match employee seekers and employment seekers (see Specification [0003]) (also see court case A web browser’s back and forward button functionality, Internet Patent Corp. v. Active Network, Inc., 790 F.3d 1343, 1348, 115 USPQ2d 1414, 1418 (Fed. Cir. 2015). See MPEP 2106.05(d) as well as USPTO Memorandum: Revising 101 Eligibility Procedure in view of Berkheimer v. HP, Inc. (April 19, 2018). And the following court cases (See MPEP 2106.05(d). Electronic recordkeeping, Alice Corp., 134 S. Ct. at 2359, 110 USPQ2d at 1984 (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log); Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93; Arranging a hierarchy of groups, sorting information, eliminating less restrictive pricing information and determining the price, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1331, 115 USPQ2d 1681, 1699 (Fed. Cir. 2015); Electronically scanning or extracting data from a physical document, Content Extraction and Transmission, LLC v. Wells Fargo Bank, 776 F.3d 1343, 1348, 113 USPQ2d 1354, 1358 (Fed. Cir. 2014) (optical character recognition); and Arranging a hierarchy of groups, sorting information, eliminating less restrictive pricing information and determining the price, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1331, 115 USPQ2d 1681, 1699 (Fed. Cir. 2015). 

The dependent claims 2-18 further narrow the abstract idea recited in the independent claims 1 and 19-20 and are therefore directed towards the same abstract idea. 
Claims 2, 10, and 12-15 are directed towards further narrowing the abstract idea of receiving collection data.
Claims 4-9 are directed towards further narrowing the abstract idea of displaying data on a map.
Claims 16-17 are directed towards further narrowing the abstract idea of storing the collected data. 

The following dependent claims recite the additional elements of:
Claims 2-5: a two-factor authentication process.
Claim 9: a smart phone, a tablet, a computer, a laptop, a mobile electronic device.
Claims 12-13: a database and one communication network.
Claim 13: a WIFI network, an LTE (Long Term Evolution) network, a 5G network, a wireless network, a wired network, a landline.
Claims 14-15: a drop-down menu.
However, each of these limitations are directed towards merely applying the abstract idea to a technical field or merely using a computer to perform the abstract idea. Therefore, the additional limitations do not direct the judicial exception into a practical application.

Therefore, claims 1-20 are rejected under U.S.C. 101.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 6-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Avats (US 2016/00275439).
Claims 1 and 19: Avats discloses (Claim 1) a method of connecting a worker with an employer comprising the steps of: (Claim 19) one or more non-transitory computer readable storage media comprising computer readable instructions that, when executed by a processor, configure a system to perform: (a) allowing an employer to download a Got Work software App on at least one first electronic device (Paragraph [0004]; [0010-0011]; [0016]; [0034]; [0089]; Fig. 13, a preferred embodiment of the hardware and software of the invention as it relates to the software and “app.” Social media and other online resources as well as mobile technology has provided another avenue by which employers and qualified employees can connect. With the present system app claimed, a subscriber user can upload their current employer information, number of recommendations, and a list of a subscriber user’s network connections so that an employer or client subscriber user can see if a particular subscriber user is currently connected via the system app to other employees. The term “potential employee subscriber user” and “potential professional subscriber user” are used herein generally to refer to as an employee or professional subscriber);
(b) authenticating said employer using at least one criterion associated with said Got Work App (Paragraph [0088] the term “members, member subscriber” or the like are used herein to refer to individuals whom have fulfilled the requirements of subscription and have been given the right to use the system application. For example, a member of the system network application will generally provide among other things, user name, a password, a subscription fee, and other contact information prior to being given the ability to the use the system network application); 
(c) activating an employer account on said Got Work App for said employer after said employer authentication (Paragraph [0088] the term “members, member subscriber” or the like are used herein to refer to individuals whom have fulfilled the requirements of subscription and have been given the right to use the system application. For example, a member of the system network application will generally provide among other things, user name, a password, a subscription fee, and other contact information prior to being given the ability to the use the system network application);
(d) allowing said employer to post at least one job on said Got Work App (Paragraph [0088-0089]; [0280]; The term “potential employee subscriber user” and “potential professional subscriber user” are used herein generally to refer to as an employee or professional subscriber whom possess professional qualifications and job skills that match the requirements outlined in a job posting created by an employer/ client subscriber user. The invention employs use of the network server to receive job postings and employment opportunities posted by employer/client subscriber users and make the job postings viewable on a mobile device app); 
(e) allowing a worker to download said Got Work software App on at least one second electronic device (Paragraph [0004]; [0010-0011]; [0016]; [0034]; [0088-0089]; Fig. 13, a preferred embodiment of the hardware and software of the invention as it relates to the software and “app.” Social media and other online resources as well as mobile technology has provided another avenue by which employers and qualified employees can connect. With the present system app claimed, a subscriber user can upload their current employer information, number of recommendations, and a list of a subscriber user’s network connections so that an employer or client subscriber user can see if a particular subscriber user is currently connected via the system app to other employees. The term “potential employee subscriber user” and “potential professional subscriber user” are used herein generally to refer to as an employee or professional subscriber);
(f) authenticating said worker using at least one criterion associated with said Got Work App (Paragraph [0088] the term “members, member subscriber” or the like are used herein to refer to individuals whom have fulfilled the requirements of subscription and have been given the right to use the system application. For example, a member of the system network application will generally provide among other things, user name, a password, a subscription fee, and other contact information prior to being given the ability to the use the system network application);
 (g) activating a worker account on said Got Work App for said worker after said worker authentication (Paragraph [0088] the term “members, member subscriber” or the like are used herein to refer to individuals whom have fulfilled the requirements of subscription and have been given the right to use the system application. For example, a member of the system network application will generally provide among other things, user name, a password, a subscription fee, and other contact information prior to being given the ability to the use the system network application);
and (h) allowing said worker to view said at least one job post on said Got Work App (Paragraph [0088-0089]; [0280]; The term “potential employee subscriber user” and “potential professional subscriber user” are used herein generally to refer to as an employee or professional subscriber whom possess professional qualifications and job skills that match the requirements outlined in a job posting created by an employer/ client subscriber user. The invention employs use of the network server to receive job postings and employment opportunities posted by employer/client subscriber users and make the job postings viewable on a mobile device app).
Claim 6: Avats discloses the method of connecting a worker with an employer as per claim 1. Avats further discloses wherein said activating an employer account requires information selected from a group consisting of a password, an email address, a telephone number, a mobile phone number, a location address, and combinations thereof (Paragraph [0070] the invention as a whole can be summarized without limitation by the following description. The system and method are accessed via a mobile device application or through a website interface. The app is downloaded to a mobile device. Thereafter, the user is able to create a user account wherein the user enters details including but not limited to name, mailing address, and phone information, email address, and qualifications including any and all information. In this preferred embodiment, individual users entering prior work history and experience are deemed an employee/professional subscriber user).
Claim 7: Avats discloses the method of connecting a worker with an employer as per claim 1. Avats further discloses wherein said activating a worker account requires information selected from a group consisting of a password, an email address, a telephone number, a mobile phone number, a location address, and combinations thereof (Paragraph [0070] the invention as a whole can be summarized without limitation by the following description. The system and method are accessed via a mobile device application or through a website interface. The app is downloaded to a mobile device. Thereafter, the user is able to create a user account wherein the user enters details including but not limited to name, mailing address, and phone information, email address, and qualifications including any and all information. In this preferred embodiment, individual users entering prior work history and experience are deemed an employee/professional subscriber user).
Claim 8: Avats discloses the method of connecting a worker with an employer as per claim 1. Avats further discloses wherein said posting of said at least one job on said Got Work App is one of locally and regionally (Paragraph [0064]; [0137]; [0273]; the system application recognizes that the unconnected employee subscriber user ahs availability in her schedule and also recognizes that the employee subscriber user is within the geographical location of the available location).
Claim 9: Avats discloses the method of connecting a worker with an employer as per claim 1. Avats further discloses wherein one of said at least one first electronic device and said at least one second electronic device is selected from a group consisting of a smart phone, a tablet, a computer, a laptop, a mobile electronic device, and combinations thereof (Paragraph [0017] the invention further relates to providing job seekers with a mobile device based and implemented application as well as an online method).Claim 10: Avats discloses the method of connecting a worker with an employer as per claim 1. Avats further discloses wherein said at least one job posting further comprises of at least one additional information, and wherein said at least one additional information is selected from a group consisting of a photo, a sketch, a job requirement outline, a job requirement scope, a time of completion estimate, a cost estimate, an area of expertise requirement, insurance requirement, and combinations thereof (Paragraph [0017] the system allows employer/client subscriber users the ability to provide the global community with highly specific details and requirements related to the position or services required and employment opportunities they are looking to fill).
Claim 11: Avats discloses the method of connecting a worker with an employer as per claim 1. Avats further discloses wherein said worker can post additional information on said worker's account, and wherein said additional worker information is selected from a group consisting of at least one photo of prior completed work, prior work experience, review from prior employer, worker's photo, worker's work-related insurance information, worker's area of expertise, and combinations thereof (Paragraph [0070] the invention as a whole can be summarized without limitation by the following description. The system and method are accessed via a mobile device application or through a website interface. The app is downloaded to a mobile device. Thereafter, the user is able to create a user account wherein the user enters details including but not limited to name, mailing address, and phone information, email address, and qualifications including any and all information. In this preferred embodiment, individual users entering prior work history and experience are deemed an employee/professional subscriber user).
Claim 12: Avats discloses the method of connecting a worker with an employer as per claim 1. Avats further discloses wherein said Got Work App is downloaded from a database via at least one communication network (Paragraph [0070] the invention as a whole can be summarized without limitation by the following description. The system and method are accessed via a mobile device application or through a website interface. The app is downloaded to a mobile device. Thereafter, the user is able to create a user account wherein the user enters details including but not limited to name, mailing address, and phone information, email address, and qualifications including any and all information. In this preferred embodiment, individual users entering prior work history and experience are deemed an employee/professional subscriber user).
Claim 13: Avats discloses the method of connecting a worker with an employer as per claim 1. Avats further discloses wherein said Got Work App is downloaded from a database via at least one communication network, and wherein said at least one communication network is selected from a group consisting of a WIFI network, an LTE (Long Term Evolution) network, a 5G network, a wireless network, a wired network, a landline, and combinations thereof (Paragraph [0070]; [0280] the invention as a whole can be summarized without limitation by the following description. The system and method are accessed via a mobile device application or through a website interface. The app is downloaded to a mobile device. Thereafter, the user is able to create a user account wherein the user enters details including but not limited to name, mailing address, and phone information, email address, and qualifications including any and all information. In this preferred embodiment, individual users entering prior work history and experience are deemed an employee/professional subscriber user. The communication link of the network server encompasses internet or mobile device connection including for example Wi-Fi connectivity).
Claim 14: Avats discloses the method of connecting a worker with an employer as per claim 1. Avats further discloses wherein said Got Work App has at least one pull-down menu for said employer to select criterion from (Paragraph [0068]; [0267]; [0273]; Fig. 17A, A menu within the worker addition button wherein particular criteria are entered. a button allows creation of a new job opportunity. When the button is selected a menu opens wherein specifics regarding the new position are input including, for example, geographic location, job title, hours, wages, etc.).Claim 15: Avats discloses the method of connecting a worker with an employer as per claim 1. Avats further discloses wherein said Got Work App has at least one pull-down menu for said worker to select criterion from (Paragraph [0068]; [0267]; [0273]; Fig. 17A, A menu within the worker addition button wherein particular criteria are entered. a button allows creation of a new job opportunity. When the button is selected a menu opens wherein specifics regarding the new position are input including, for example, geographic location, job title, hours, wages, etc.).
Claim 16: Avats discloses the method of connecting a worker with an employer as per claim 1. Avats further discloses wherein said Got Work App has at least one navigation button to allow one of said employer and said worker to navigate within said Got Work App (Paragraph [0068]; [0267]; [0273]; Fig. 17A, A menu within the worker addition button wherein particular criteria are entered. a button allows creation of a new job opportunity. When the button is selected a menu opens wherein specifics regarding the new position are input including, for example, geographic location, job title, hours, wages, etc.).
Claim 17: Avats discloses the method of connecting a worker with an employer as per claim 1. Avats further discloses wherein said Got Work App has at least one search field for said employer to search for additional information within said Got Work App (Paragraph [0029]; [0275]; Figs. 8A and 25A, an electronic page of the invention display wherein a subscriber user can add search and filtering criteria when either searching for job opportunities or in searching for qualified candidates to fill available job positions. A search button provides employers with a listing of names of prospective employees). Claim 18: Avats discloses the method of connecting a worker with an employer as per claim 1. Avats further discloses wherein said Got Work App has at least one search field for said worker to search for additional information within said Got Work App (Paragraph [0029]; [0275]; Figs. 8A and 25A, an electronic page of the invention display wherein a subscriber user can add search and filtering criteria when either searching for job opportunities or in searching for qualified candidates to fill available job positions. A search button provides employers with a listing of names of prospective employees).
Claim 20: Avats discloses a method of connecting a work seeker with a work provider comprising the steps of (a) allowing a work seeker to download a Got Work software App on at least one first electronic device; (Paragraph [0004]; [0010-0011]; [0016]; [0034]; [0089]; Fig. 13, a preferred embodiment of the hardware and software of the invention as it relates to the software and “app.” Social media and other online resources as well as mobile technology has provided another avenue by which employers and qualified employees can connect. With the present system app claimed, a subscriber user can upload their current employer information, number of recommendations, and a list of a subscriber user’s network connections so that an employer or client subscriber user can see if a particular subscriber user is currently connected via the system app to other employees. The term “potential employee subscriber user” and “potential professional subscriber user” are used herein generally to refer to as an employee or professional subscriber);
(b) authenticating said work seeker using at least one criterion associated with said Got Work App (Paragraph [0088] the term “members, member subscriber” or the like are used herein to refer to individuals whom have fulfilled the requirements of subscription and have been given the right to use the system application. For example, a member of the system network application will generally provide among other things, user name, a password, a subscription fee, and other contact information prior to being given the ability to the use the system network application); 
(c) activating a work seeker account on said Got Work App for said work seeker after said work seeker authentication (Paragraph [0088] the term “members, member subscriber” or the like are used herein to refer to individuals whom have fulfilled the requirements of subscription and have been given the right to use the system application. For example, a member of the system network application will generally provide among other things, user name, a password, a subscription fee, and other contact information prior to being given the ability to the use the system network application);
 (d) allowing said work seeker to post at least one need job on said Got Work App
(Paragraph [0088-0089]; [0280]; The term “potential employee subscriber user” and “potential professional subscriber user” are used herein generally to refer to as an employee or professional subscriber whom possess professional qualifications and job skills that match the requirements outlined in a job posting created by an employer/ client subscriber user. The invention employs use of the network server to receive job postings and employment opportunities posted by employer/client subscriber users and make the job postings viewable on a mobile device app); 
(e) allowing a work provider to download said Got Work software App on at least one second electronic device (Paragraph [0004]; [0010-0011]; [0016]; [0034]; [0088-0089]; Fig. 13, a preferred embodiment of the hardware and software of the invention as it relates to the software and “app.” Social media and other online resources as well as mobile technology has provided another avenue by which employers and qualified employees can connect. With the present system app claimed, a subscriber user can upload their current employer information, number of recommendations, and a list of a subscriber user’s network connections so that an employer or client subscriber user can see if a particular subscriber user is currently connected via the system app to other employees. The term “potential employee subscriber user” and “potential professional subscriber user” are used herein generally to refer to as an employee or professional subscriber); 
(f) authenticating said work provider using at least one criterion associated with said Got Work App (Paragraph [0088] the term “members, member subscriber” or the like are used herein to refer to individuals whom have fulfilled the requirements of subscription and have been given the right to use the system application. For example, a member of the system network application will generally provide among other things, user name, a password, a subscription fee, and other contact information prior to being given the ability to the use the system network application);
(g) activating a work provider account on said Got Work App for said work provider after said work provider authentication (Paragraph [0088] the term “members, member subscriber” or the like are used herein to refer to individuals whom have fulfilled the requirements of subscription and have been given the right to use the system application. For example, a member of the system network application will generally provide among other things, user name, a password, a subscription fee, and other contact information prior to being given the ability to the use the system network application);
and (h) allowing said work provider to view said at least one need job post on said Got Work App (Paragraph [0088-0089]; [0280]; The term “potential employee subscriber user” and “potential professional subscriber user” are used herein generally to refer to as an employee or professional subscriber whom possess professional qualifications and job skills that match the requirements outlined in a job posting created by an employer/ client subscriber user. The invention employs use of the network server to receive job postings and employment opportunities posted by employer/client subscriber users and make the job postings viewable on a mobile device app).

Therefore, claims 1 and 6-20 are rejected under U.S.C. 102.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-5 are rejected under 35 U.S.C. 103 as being unpatentable over Avats (US 2016/0275439) in view of Montcalm (US 2020/0387943). 
Claim 2: Avats discloses the method of connecting a worker with an employer as per claim 1. However, Avats does not disclose wherein said employer authentication is done via a two-factor authentication process.
In the same field of endeavor of managing a job matching application Montcalm teaches wherein said employer authentication is done via a two-factor authentication process (Paragraph [0031] authentication server may also be configured to transmit an authentication challenge to customer system and/or a contractor system as part of the authentication process. The authentication challenge may be transmitted via any suitable transmission channel (e.g. SMS, email, push notification, etc.). The authentication challenge may comprise a multifactor authentication challenge. For example, if the customer or contractor previously registered using a biometric input, username and password, or the like. As a further example, a two-factor authentication may comprise sending an authentication number (e.g. a PIN, a code, a one-time password, etc.)).
At the time the invention was effectively filed it would have been obvious to one of ordinary skill in the art to modify the system of providing a mobile app to help connect employee seekers and employment seekers which requires a verified account using a password as taught by Avats (Avats [0088]) with the system of authentication is done via a two-factor authentication process as taught by Montcalm (Montcalm [0031]). With the motivation of being simple substitution as Avats discloses a user authentication step using just one step and Montcalm teaches a higher level of security by using two-step authentication. Furthermore, it would be an improvement in maintaining an online hiring system for users to connect securely (Montcalm [0003]).
Claim 3: Avats discloses the method of connecting a worker with an employer as per claim 1. However, Avats does not disclose wherein said employer authentication is done via a two-factor authentication process, and wherein said two-factor authentication process is selected from a group consisting of a password, an email address, a telephone number, a mobile phone number, a location address, a secret question, a preset criterion, a photo identification, a fingerprint identification, and combinations thereof.
In the same field of endeavor of managing a job matching application Montcalm teaches wherein said employer authentication is done via a two-factor authentication process, and wherein said two-factor authentication process is selected from a group consisting of a password, an email address, a telephone number, a mobile phone number, a location address, a secret question, a preset criterion, a photo identification, a fingerprint identification, and combinations thereof (Paragraph [0031] authentication server may also be configured to transmit an authentication challenge to customer system and/or a contractor system as part of the authentication process. The authentication challenge may be transmitted via any suitable transmission channel (e.g. SMS, email, push notification, etc.). The authentication challenge may comprise a multifactor authentication challenge. For example, if the customer or contractor previously registered using a biometric input, username and password, or the like. As a further example, a two-factor authentication may comprise sending an authentication number (e.g. a PIN, a code, a one-time password, etc.)).
At the time the invention was effectively filed it would have been obvious to one of ordinary skill in the art to modify the system of providing a mobile app to help connect employee seekers and employment seekers which requires a verified account using a password as taught by Avats (Avats [0088]) with the system of authentication is done via a two-factor authentication process as taught by Montcalm (Montcalm [0031]). With the motivation of being simple substitution as Avats discloses a user authentication step using just one step and Montcalm teaches a higher level of security by using two-step authentication. Furthermore, it would be an improvement in maintaining an online hiring system for users to connect securely (Montcalm [0003]).
Claim 4: Avats discloses the method of connecting a worker with an employer as per claim 1. However, Avats does not disclose wherein said worker authentication is done via a two-factor authentication process.
In the same field of endeavor of managing a job matching application Montcalm teaches wherein said worker authentication is done via a two-factor authentication process (Paragraph [0031] authentication server may also be configured to transmit an authentication challenge to customer system and/or a contractor system as part of the authentication process. The authentication challenge may be transmitted via any suitable transmission channel (e.g. SMS, email, push notification, etc.). The authentication challenge may comprise a multifactor authentication challenge. For example, if the customer or contractor previously registered using a biometric input, username and password, or the like. As a further example, a two-factor authentication may comprise sending an authentication number (e.g. a PIN, a code, a one-time password, etc.)).
At the time the invention was effectively filed it would have been obvious to one of ordinary skill in the art to modify the system of providing a mobile app to help connect employee seekers and employment seekers which requires a verified account using a password as taught by Avats (Avats [0088]) with the system of authentication is done via a two-factor authentication process as taught by Montcalm (Montcalm [0031]). With the motivation of being simple substitution as Avats discloses a user authentication step using just one step and Montcalm teaches a higher level of security by using two-step authentication. Furthermore, it would be an improvement in maintaining an online hiring system for users to connect securely (Montcalm [0003]).
Claim 5: Avats discloses the method of connecting a worker with an employer as per claim 1. However, Avats does not disclose wherein said worker authentication is done via a two-factor authentication process, and wherein said two- factor authentication process is selected from a group consisting of a password, an email address, a telephone number, a mobile phone number, a location address, a secret question, a preset criterion, a photo identification, a fingerprint identification, and combinations thereof.
In the same field of endeavor of managing a job matching application Montcalm teaches wherein said worker authentication is done via a two-factor authentication process, and wherein said two- factor authentication process is selected from a group consisting of a password, an email address, a telephone number, a mobile phone number, a location address, a secret question, a preset criterion, a photo identification, a fingerprint identification, and combinations thereof (Paragraph [0031] authentication server may also be configured to transmit an authentication challenge to customer system and/or a contractor system as part of the authentication process. The authentication challenge may be transmitted via any suitable transmission channel (e.g. SMS, email, push notification, etc.). The authentication challenge may comprise a multifactor authentication challenge. For example, if the customer or contractor previously registered using a biometric input, username and password, or the like. As a further example, a two-factor authentication may comprise sending an authentication number (e.g. a PIN, a code, a one-time password, etc.)).
At the time the invention was effectively filed it would have been obvious to one of ordinary skill in the art to modify the system of providing a mobile app to help connect employee seekers and employment seekers which requires a verified account using a password as taught by Avats (Avats [0088]) with the system of authentication is done via a two-factor authentication process as taught by Montcalm (Montcalm [0031]). With the motivation of being simple substitution as Avats discloses a user authentication step using just one step and Montcalm teaches a higher level of security by using two-step authentication. Furthermore, it would be an improvement in maintaining an online hiring system for users to connect securely (Montcalm [0003]).

Therefore, claims 2-5 are rejected under U.S.C. 103.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
Sharpe (US 2019/0139000) System and method for facilitating on-demand recruitment, hiring, and staffing.
Cirrincione (US 2019/0102743) Location based employment search and scheduling system.
Jain (US 2014/0114871) Re-engineering user login/ registration process for job applications.
Seidle (US 2017/0039525) Systems and methods for managing, tracking, and offering employment.
Nichani (US 2018/0276618) Mobile app connecting employee and employer through GPS.
Lamoncha (US 2021/0383309) System and method for hiring persons to perform services on a temporary basis.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COREY RUSS whose telephone number is (571)270-5902.  The examiner can normally be reached on M-F 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on 5712726782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/COREY RUSS/Examiner, Art Unit 3629   

/RICHARD W. CRANDALL/Examiner, Art Unit 3689